Citation Nr: 1007983	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  The Veteran testified at a hearing 
before the Decision Review Officer (DRO) at the Togus RO in 
April 2007, and again at a video conference hearing before 
the Board held at the Togus RO in March 2008.

The Veteran's claims for service connection for a neck 
disorder and for a back disorder were denied by the Board in 
a December 2008 decision, which was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2009, the Court granted the parties' Joint Motion for 
Remand and remanded the Board's decision for compliance with 
instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2009 Joint Motion for Remand, counsel for the 
Veteran and for the government observed that the Veteran had 
testified at his April 2007 DRO hearing that he had received 
medical treatment for spine injuries at Womack Army Hospital, 
at Fort Bragg, NC, in July 1965 and that, at the hearing, the 
DRO expressed VA's intention to obtain the corresponding 
treatment records.  The motion also notes that the RO 
reported in a supplemental statement of the case that such 
records had not been obtained because the Veteran had not 
responded to the RO's request to complete a release form, and 
adds that it is not clear why a release was necessary to 
obtain these records.  

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies.  
VA is required to make as many requests as are necessary to 
obtain such records, and may end such efforts only if it 
concludes that the records sought do not exist or that 
further efforts to obtain such records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
that the custodian does not have them.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The Veteran 
should also be notified that efforts are 
being made to obtain the Veteran's 1965 
treatment records from Womack Army 
Hospital.

2.  Efforts should be made to obtain all 
records associated with the Veteran's 
reported treatment in July 1965 at Womack 
Army Hospital.  Such efforts should 
continue unless and until it is 
documented in the claims folder that the 
records sought do not exist or that 
further efforts to obtain such records 
would be futile.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.

If the RO is advised that a signed 
release from the Veteran is required for 
such records, the RO should so advise the 
Veteran in writing, provide a VA 21-4142 
release with full address information for 
Womack Army Hospital, and request that 
the Veteran sign the release before 
returning it to the RO.  If the search 
for the Veteran's 1965 treatment records 
from Womack Army Hospital has negative 
results, documentation to that effect 
should be included in the claims file.

3.  After completion of the above 
development, the issue of the Veteran's 
entitlement to service connection for a 
neck disorder and for a back disorder 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


